El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
La recurrente comienza su alegato diciendo: “Ciertos bie-nes pertenecientes a Angel León Vega, contribuyente moroso, fueron vendidos para el pago de contribuciones, etc.” Si es-tas propiedades pertenecían o no exclusivamente a Angel León Vega, es precisamente la cuestión envuelta en este re-curso y no debe ser asumida. Estamos de acuerdo en que el *412Tesorero vendió estas propiedades y expidió los certificados correspondientes, tal cual si las mismas pertenecieran a Angel León Vega privativamente. Cuando la adquirente trató de inscribir los certificados en el Registro se confrontó con una nota del Registrador que lee como sigue:
“DeNbgada la inscripción del precedente certificado por resultar la finca inscrita a favor de Angel León Yega y su esposa Gregoria García González, sociedad de gananciales distinta a la que resulta del certificado del expediente de apremio, tomándose en su lugar .anota-ción por el término de ciento veinte días a favor de Rivas, Conde & Co. de su derecho de compra, con el defecto subsanable de no expre-sarse o acompañarse la escritura bajo la cual se constituyó dicha so-ciedad. ’ ’
 Sucede que Angel León Vega fué casado dos o tres veces. La propiedad se bailaba inscrita primeramente a nombre de Angel León Vega, casado con Gregoria García González. Presuntivamente pertenecía a la sociedad de gananciales existente entre estas dos personas. El certificado demuestra una venta de la propiedad a nombre de León, casado con Angela Vargas. El certificado no demuestra ninguno de los pasos intermedios mediante los cuales una propiedad, que presuntivamente pertenece a una sociedad de gananciales, se convirtió en propiedad de otra sociedad de gananciales. Tampoco lo demuestra el registro. Convenimos con la recurrente en que el marido era o es el administrador de ambas sociedades, mas desde luego, no al mismo tiempo. Cuando Gregoria García González falleció o se divorció, los bienes, con alguna probabilidad, estaban sujetos a las reclamaciones de sus herederos o de ella misma. Al disolverse la sociedad conyugal alguien, en adición al esposo, tiene derechos. Es posible, desde luego, que al venderse las propiedades para pagar las contribuciones éstas’ pertenecieran presuntivamente a la segunda comunidad, pero el registrador está obligado a ver que el traspaso de los títulos se haga en debida forma. Nuocio Mamfre v. Registrador, 38 D.P.R. 191; Hernández v. Registrador, 30 D.P.R. 196. Podría suceder *413que los bienes pertenecieran enteramente al marido, mas la presunción contraria no fué destruida.
Tenemos el caso de Rivera v. Registrador, 14 D.P.R. 758. Cuanto decidimos allí — teniendo abora dudas el juez que sus-cribe y que tomó parte en aquella decisión — fué que el Re-gistrador estaba obligado a respetar el estado del registro. Un viudo redimió bienes a nombre propio y la inscripción se bizo a su nombre.
Non constat que personas distintas a Angel León Vega tuvieran reclamaciones contra la propiedad. El certificado no subsana defectos del título en el registro, donde se necesita que baya certeza.
Debe confirmarse la nota recurrida.